UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7185



ROGER DEAN RENSHAW,

                                              Plaintiff - Appellant,

          versus

JAMES FEELY, M.D.; RON ANGELONE, Director,
Department of Corrections; STERLING PROFFITT,
Superintendent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-615)

Submitted:   January 23, 1997             Decided:   February 4, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Dean Renshaw, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion. We affirm, in part, on the rea-

soning of the district court, Renshaw v. Feely, No. CA-96-615 (W.D.
Va. July 25, 1996), and because Renshaw failed to show that Appel-

lees acted with deliberate indifference to his serious medical

needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). We dispense
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2